  Russell Greer
  7901 South 3200 West
  P.O. Box 152
  West Jordan, Utah 84088
  801-895-3501
  russmark(cz),gmail.com
  Pro Se Litigant



                           IN THE UNITED STATES DISTRICT COURT

               MIDDLE DISTRICT OF TENNESSEE, NASHVILLE DIVISION



   RUSSELL G. GREER,

          Plaintiff                                 Case No.: 3:20-cv-00436

                                                    Judge: Aleta A. Trauger
   V.
                                                   JURY DEMAND
   TAYLOR A. SWIFT,

          Defendant                            PLAINTIFF'S SECOND AMENDED
                                                    COMPLAINT SEEKING
                                                   DECLARATORY RELIEF




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 1 of 79 PageID #: 255
                                        NATURE OF THE ACTION

  1.      In a world where safeguards and disclaimers are put into place at every turn for

  consumers and those wishing to do business with others, there are surprisingly no safeguards or

  disclaimers utilized by world famous celebrities, whose influences can be felt internationally, to

  minimize or avoid potential damages. Defendant Taylor Swift happens to have such an

  influence, which has resulted in a nearly four year long harm to Plaintiff Greer, which has

  resulted in giving Greer post traumatic stress disorder (PTSD), and has caused him reputational

  damages, inflicted on him by third parties, both of which have given rise to this Complaint.

  2.      Since the inception of the American judicial system, courts and legal scholars have held

  and argued that those who create misrepresentations, can be held liable for harm suffered by

  third parties, when those third parties rely on information that risks their safety, physically and

  monetarily. RESTATEMENT OF TORTS (2D) §§ 552 and 311.

  3.     Celebrities and public figures can already be held liable by the Federal Tirade

  Conunission (hereby collectively referred to as the "FTC"), per 16 CFR §255, for negligent

  endorsements and for failures to warn, in regards to the endorsement of products, though, only

  the FTC can bring action against celebrity endorsers in regards to products. However, there are

  no restrictions precluding a private party to cite and use said federal statute as persuasive

  authority for actions not based on the statute, per se. Guides Concerning the Use of

  Endorsements and Testimonials in Advertising. Federal Trade Commission.

  (littps://www.ftc.gov/sites/default/files/attachments/press-releases/ftc-publishes-final-guides-

  governing-endorsements-testimonials/091005revisedendorsementguides.pdf).

  4.     This is a civil action seeking monetary darnages for the negligent actions of Defendant

  Taylor Alison Swift (hereby collectively referred to as "Swift" and/or "Defendant") for her

  failure and breach of duty to use disclaimers in connection to her publicity stunts and intellectual

  property, of which have resulted in monetary damages, emotional damages, economical damages



                                                    2




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 2 of 79 PageID #: 256
  and physical damages to Plaintiff Russell G. Greer (hereby collectively referred to as "Greer"

  and/or "Plaintiff'), as he relied on Swift's publicity stunts and her intellectual property.

                                               JURISDICTION

  5.    The jurisdiction of this Court is based upon 28 U.S.C. § 1332, as there is complete diversity

  of citizenship between the parties and the amount in controversy exceeds $75,000.00, exclusive

  of interest and costs.

                            PERSONAL JURISDICTION AND VENUE


  6.        Personal jurisdiction over Defendant is proper in this Court on the grounds that:

  (a) Defendant transacts substantial business in the State of Tennessee; (b) Defendant owns two

  homes within the State and within this Court's jurisdiction, to which she regularly lives in and

  (c) Defendant's management companies (13 Management and Taylor Nation) are incorporated

  within the District.

  7.      Venue is proper in this District, pursuant to 28 U.S.C. § 1391.


                                                  PARTIES


  8.      Plaintiff Russell G. Greer resides in the State of Utah. He is 29 years old and has his

  paralegal degree. He was born with a facial disability termed, "Moebious Syndrome, " which

  means that he can't close his mouth and talk clearly, thus making daily life activities such as

  communicating, eating, drinking and being in public difficult.

  9.     Defendant Taylor Swift is an internationally famous, award winning artist, who is a year

  and a half older than Russell Greer. Swift is celebrated by the media for being supposedly

  compassionate and open with fans.




                                                    3



Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 3 of 79 PageID #: 257
                                     GENERAL ALLEGATIONS

                             A. SEEING SWIFT'S REPRESENTATIONS


  10.    Plaintiff Greer has always wanted to get into the entertainment industry. With a disability

  that limits Greer's expressions, though, it is difficult to do so, given that the business is already

  competitive enough.

  1 l . Throughout the years, Greer saw Defendant Taylor Swift interact with fans who reached

  out to her. These interactions consisted of showcasing invites to red carpet events; simple gifts,

  such as gift cards and quilts, on Twitter; accepting prom and military ball invites; inviting girls,

  who made paper cranes for Swift's ill mother, to a concert of hers. While the interactions varied,

  they established a reoccurring theme: Taylor Swift is open to accepting gifts and life stories from

  fans. She endorses such conduct. But it hasn't all been subtle: she has openly been generous and

  is constantly on the look out to help others. A Timeline of Taylor Swift's Generosity. Billboard.

  (2018).

  (littps://wvww.goo~—,le.coni/amp/s/www.billboard.com/amp/articles/news/8481430/timeline-taylor-

  sNwift-PenerositY).

  12.   Besides the fan interactions, Swift gave several interviews to promote her music, where

  she expressed that certain things inspired her.

  13.   In an interview to promote a movie she wrote music for, Swift states that she did the

  project because the story of a man who never gave up on his dreams, "inspired" her. One Chance

  — Exclusive First Look ivith Taylor Swift. YouTube. (2013) (https://Youtu.be/Fer9HPXu8vo).

  Exhibit A (shows Swift's misstatements that were broadcasted and Greer's reliance on them).

  14.   In a voice over for the music video of her song, "Netiv Romantics, " Swift says that "the

  fans are the best part." Neiv Romantics. Taylor Swift. YouTube. (2014).

  (littps:HvOLltti.be/\N,vK7YtiN\,UWsU).



                                                     4




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 4 of 79 PageID #: 258
  15.    For further influence, on a charity website that lists the charities that celebrities support,

  Taylor Swift is listed as supporting several charities for those with disabilities: ALS Association,

  Cancer Research Institute, Make-A-Wish Foundation. This all inspired Greer that Swift would be

  open to his intentions as a disabled man. Taylor Swift Charity Work, Events and Causes.

  Looktothestars.org. (2020). (https://www.looktothestars.org/celebrity/tavlor-swift). EXHIBIT B.

  As a side note, even charities, including the ones that Swift supports, have disclaimers. Better-

  Safe than Sorry Nonprofits' rise of Waivers, Releases and Disclaimers. CharityLawyer. (2013).

  (httl2s://charitylawyerblog.com/2013/02/26/better-safe-than-sorry-nonprofits-use-of-waivers-

  releases-and-disclaimers/).

  16.   Many commentators, including Forbes, have suggested that Swift portrays the All-

  American Girl, championing the images of others to enrich her career. Is Taylor Sivift Profiting

  Off The LGBT Community? Yes, But She's Helping As Well. Forbes. (2019). EXHIBIT C.

                       B. RELIANCE UPON SWIFT'S ENDORSEMENTS

  17.   Seeing these interactions and seeing her spoken words, inspired and influenced Greer to

  reach out to Swift. Swift's conduct created misrepresentations because she apparently didn't

  mean what she endorsed or conveyed. Misrepresentations can be more than words — they can

  include "conduct not in accordance with the truth," which includes opinions, with no privity of

  contract required. RESTATEMENT (SECOND) of TORTS § 525. (1977).

  18.   Greer spent years conjuring up a grand idea to impress her, in reliance of her actions and

  spoken words, so that he could stand out. His idea was to stand out by writing a song ABOUT

  Swift as an appreciation song to thank her for helping him get through life with her music. It was

  an appreciation song from one musician to another. He hoped that Swift would be flattered by

  his efforts, his life story. And if she was, he hoped doors could be opened. If not, he hoped for

  similar favorable results like the fans mentioned above received. Some of Greer's legal




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 5 of 79 PageID #: 259
  professors chided him for reaching out to Swift, as they thought it unprofessional and

  nonsensical.

  19. Greer hired an online production company to produce the song he wrote about Swift, "I Get

  You, Taylor Sw ft.". He hired them because they were cheap. After the song was finished, Greer

  was horrified by the finished product, as it sounded nothing like what he wrote. He couldn't get a

  refund.

  20.    During this time, Greer had moved to an apartment from renting a room in a house and he

  was making 11 dollars an hour, so he didn't have the funds to redo the song. Given that the

  quality of things Swift received weren't all that great, the bar was set low to impress her. Geer

  just felt in his gut that it was the time to reach out to her. So Greer produced a simple video for

  the song, with his brother narrating, to add more depth and ingenuity to what he was sending.

  While it wasn't the best, it was far from the worst and showed genuine effort and conveyed a

  message of an underdog — the same underdogs Swift said that she finds inspiring throughout the

  course of her profession. Greer also had other musical works, that were better quality, he was

  going to reference to if Swift questioned or was curious about his musical talent, to truly show he

  was talented and that the production was bad, but it was what he could afford at the time and that

  it was made with sincere intentions. But Greer was only sending Swift a gift song video about

  her and nothing else.

  21.    During July 2016, Greer contacted Swift's management team with his gift and a desire to

  have it passed onto Taylor.

  22.    Jay Schaudies, one of Taylor's managers, replied to Greer's email and stated that Swift

  doesn't accept unsolicited music, which led Greer to believe that Jay thought Greer was trying to

  get Swift to do a song he wrote, rather than a gift song about her.

  23.    It's important to know this difference because if he was just trying to get her to do his

  song and they cited unsolicited policies, Greer would have accepted that and moved on with his




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 6 of 79 PageID #: 260
  life. But because he relied on Swift's misrepresentations, he invested so much time and money

  into writing a song ABOUT Swift to flatter her, a GIFT to give to her, and felt it unfair that he

  invested that and was not able to show her. Not only did he feel it was unfair, but he felt

  embarrassed that all his friends knew — and supported — his efforts of impressing Taylor and

  he felt that all of that effort, just to be blown off, would be humiliating.

  24.   Schaudies later called and left a message on Greer's phone, again emphasizing that Swift

  can't do his music, as her record label or contracts won't allow it. Schaudies never mentioned

  anything about the gift, thus reinforcing his cluelessness. Greer has evidence that Schaudies

  never mentioned anything about a gift, thus there was negligence with understanding what Greer

  was trying to do. A transcription from the voice mail shows this. EXHIBIT D.

  25.   Greer was heartbroken, but also annoyed that her agents couldn't figure out what he was

  trying to pass on. He saw this as negligence.

          C. SWIFT HAS ACCEPTED UNSOLICITED MUSICAL GIFTS BEFORE

  26.   For clarification: Swift HAS accepted unsolicited, musical gifts and showcasings before.

  Swift accepted a very cheesy compilation of her songs, sung by a singer named Todrick Hall,

  who comes into play later in the general allegations. She also accepted other musical covers of

  her songs. Swift was made aware of the "next Taylor Swift" girl on America's Got Talent. Greer

  saw all of this, which inspired him to act. It would appear her agents never made a fuss about

  these, if they do truly control what she listens to, in order to keep her from violating her contracts

  that Jay spoke so endearingly about. This all matters because it shows an arbitrary policy on

  Swift's part that she doesn't adhere to; it shows that the agents didn't know rvlrat he was trying

  to send, if they do allow gifts, and lastly, it further creates a representation that Swift accepts

  musical gifts.




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 7 of 79 PageID #: 261
   27.     Greer knew of no other way to get through to Swift. Whether he should have re-produced

   the gift or not is a moot point since the managers didn't know it was a gift, nor did they listen to

   it or watch it because in Jay's first email, he states: "this will not be forwarded or opened "

   28.     During this time, Swift was on the news for many frivolous lawsuits that were filed against

   her. This inspired Greer that the only way he could get her attention was by bringing awareness

   to her managers' negligence. Under the law, this is called "vicarious liability". The principal

   (Swift) is responsible for the agents' conduct. With that said, he filed a small claims court

   complaint in October 2016. Not to harass; not to stalk; but to bring attention to a legit claim of

   negligence from her agents.

   29.     Again, Greer was only doing the small claims court action because he truly believed she

   would see it. An article regarding "vicarious liability" stated that suing under that theory brings

   the likelihood that the complaint will be resolved by the principal. Although his action was

   unconventional, it was thought out and filed with good intentions. The trial was set for December

   2016.

   30.     Realizing that Swift isn't forced to accept or do anything, Greer just at least wanted to

   have the opportunity to show her, since he relied on her representation. Also, he was beginning

  to be slightly harassed on Reddit, an online forum, because he had been open about flattering

   Swift and so Greer didn't want the harassment to be for naught. Greer would get random

   messages on his social media, with people telling him that "he's too ugly for Taylor Swift." So

   Greer didn't want the embarrassment or the harassment to be for nothing, in addition to the

   representations he relied on.

  31.      A psychological/academic theory reinforces what Greer was trying to achieve:

  "Expectancy violations theory (EVT)." This theory analyzes how individuals respond to

  unanticipated violations of social norms and expectations; it's a form of social disruption.

  Nonverbal Expectancy Violations: Model Elaboration and Application to bn nediocy Behaviors.




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 8 of 79 PageID #: 262
   Communications Monographs. Issue 55. Hale, J.L. (1988). Harvard Business Review states that

   this social disruption is a positive way at getting one's attention, as it causes interest. 7 TVays to

   Capture Someone's Attention. Harvard Business Review. (2015). Although backed up by law,

   what Greer was doing was unconventional and breaking a social norm

                                  D. RELIANCE NOT WELCOMED

   32.   A month later, Swift, through Utah lawyer Greg Skordas in a Motion, stated that Defendant

   Swift was bothered by Greer, apparently not understanding what he was trying to do. Greer was

   shocked. He showed his friends and verified if those words meant what they read and the friends

   agreed. Greer was shattered. He honestly felt discriminated against because he had sent a video

   explaining himself and the video clearly showed how Greer looks and talks.

   33.   With Swift purportedly aware of Greer, Plaintiff didn't move the small claims court to

   withdraw his Complaint because the Motion that Skordas filed was so vague and Greer felt that

   maybe her agents fed her the same misconception that they had of thinking Greer was trying to

   have her do a song and not pass on a gift. Skordas' motion reiterated the FALSE idea that Greer

   was trying to get her to do his song, Although the Motion contained hurtful allegations

   pertaining to Swift's mindset, Greer held onto the hope that there was a misunderstanding.

   34. Relying on Swift's purported kindness, Greer reached out to news outlets to cover his pain

   and hoped that he could explain everything through the news and have Taylor understand since

   written words through a court complaint didn't convey the reliance or his plight.

   35. Greer would not have gone to the news if he didn't rely on her image of being kind and he

   wouldn't have held onto hope that there was a misunderstanding if there was no representation

   that she was kind. He wanted Swift to see how much everything meant to him and his efforts

   without her agents tainting his message.




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 9 of 79 PageID #: 263
                                  E. HARM FROM THE RELIANCE

   36.   On December 81", 2016, the news began coverage of the lawsuit, but they omitted all of

   Greer's arguments or the basis of the lawsuit and rather smeared him with off-the-cuff remarks

   he had made, thus making Greer look deranged and foolish.

   37. The news was covered in various publications, nationally and internationally, including the

   United Kingdom's, The Daily Mail. Taylor Swift Sired After Her Agents 'Stoneivall' Russell

   Greer's Efforts to Make Music. Daily Mail. (2016) (littps:/Aa,, ww.ciaihymail.co.uk/news/article-

   4012828/Utah-rnan-sues-Taylor-Swift-agents-stonewall-efforts-make-music-her.html). The title

   of the headline alone proves that the news negligently and cluelessly reported on what Greer was

   trying to achieve or the basis of his lawsuit. Nothing in the article talks about vicarious liability

   or that Greer had created a gift song, not a song for her to do.

   38. At the trial, the judge was rude, snarky and wouldn't let Greer present arguments or

   evidence. He scoffed and rolled his eyes at Greer. The case was dismissed for lack of

   jurisdiction, while the judge did touch on the points of negligence.

   39. With more defamatory articles of the misunderstood event, the ire surrounding Greer only

   increased.

   40.   Greer began to be harassed. It was the Christmas season when this all transpired and Greer

   would have to wear a hoodie and a ski mask to avoid being recognized while looking at

   Christmas lights with his sister because people would shout, "That's the guy who sued Taylor."

   People would shout at Greer that he's "stupid". Because of his disability, people would conclude

   that he "must be retarded too." Not only was Greer accosted in person, internet slander and

   harassment began to form of him. A large troll website began to dox Greer, publishing all of his

   personal information and his family's information. Some began creating fake profiles of Greer,

   with one superimposing Greer's face onto a guy who is grabbing Taylor Swift's butt, thus falsely




                                                     01



Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 10 of 79 PageID #: 264
   implying that Greer sexually assaults women. Above the crude photo is a fake conversation that

   never took place, which implies that Greer stalks Swift, which is also false. EXHIBIT E.

   41. Greer's place of employment, a law firm, began to get bombarded with hate mail, The head

   attorney and Human Resources chided Greer. People close to him began to steer away from him.

   42. Defamatory wikis began to be created of Greer, stating half-truths and bald faced lies.

   43. Greer had to delete social media accounts because of the harassment. In addition, trolls

   created fake email accounts purporting to be Greet- and began harassing his birth family, whom

   he was trying to form a relationship with, after being put up for adoption as a baby. They also

   created accounts of him on Reddit, pretending to be him, when he had never used Reddit during

   that timefirame. That relationship is now forever ruined because of what the trolls did.

   44. The day after the trial, Taylor Swift released her song, IDon't Wanna Live Forever, on

   December 911.

   45. The Daily Mail referred to the release as a "surprise-drop," proving that Swift knew about

   Greer and was trying to cover up the incident. Taylor Swift and Zayn Malik surprise-drop new

   collaboration I Don't Wanna Live Forever for the Fifty Shades Darker soundtrack.. and it

   reaches number one on iTtmes in jusl one hour. Daily Mail. 2016.

   46. In 2017, Greer decided he would write a book about the event to try clearing his name and

   share his side of the story.

   47.   In October of 2017, Greer was fired from his law firm, due to mounting harassment against

   the firm from trolls.

   48. Even after getting fired, the harassment continued, with suspicious packages being sent to

   him. EXHIBIT F.

   49. Greer published and released the book on Amazon in November 2017.

   50. The book was entitled, Why I Sated Taylor Swift and How 1 Became Falsely Known as

   Frivolous, Litigious and Crazy. Amazon. (2017). EXHIBIT G.




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 11 of 79 PageID #: 265
    51.   Unsm•prisingly, like a pack of killer wasps, the trolls plagued the book with bad reviews.

    Some even violated Greer's intellectual property by posting it online for others to read, causing

    Greer to be deprived of money.

    52.   Because of the hate reviews, Greer has been unable to market the book and thus any

    attempt at clearing his name or showing his intentions are ruined.

    53.   Shortly after getting fired, Greer got evicted from the home he was renting a room in.

    EXHIBIT H (shows eviction notice and unemployment),

    54.   In haste to find lodgings, Greer rented a room in a duplex owned by an older lady. Greer

    felt like a prisoner in that house. The lady lied about many things. She would lock the door and

   Greer had no house key, so in a way, he was homeless.

   55.    Greer, jobless and homeless, while still receiving severance payments, would desperately

   search for work.

   56. Greer found a job as a paralegal with a debt collection law firm in November 2017, but after

   two days of employment, they fired him because of Taylor Swift. The lawyer stated that because

   Greer sued Taylor, it meant somehow that Greer would steal company data.

   57. Greer ended up being employed washing fire fighter uniforms, for low pay, and ended up

   getting fired from that job because the stress from the fallout was eating away at his emotions

   and work ethic. He was depressed that he went from a professional job to a job he was only at so

   that he could survive.

   58. Without any car and no bus stop near the duplex, Greer had to walk a mile in the 10 degree

   weather during the cold November and December winter. Sometimes, Greer felt hopeless.

   59. Whenever Greer tried finding work or housing, the Taylor Swift thing always popped up.

   He was denied many jobs because of Taylor Swift. While Taylor was living the good life, a man

   who relied on her representations was homeless and jobless.




                                                    12



Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 12 of 79 PageID #: 266
   60.   In 2017-2018, Greer was fired from 5 jobs and denied many more jobs, even though he was

   perfectly qualified for the jobs, all because of Taylor. He knows the firings were because of

   Taylor because he was told so or when the denial was more subtle, there would be a sudden

   reversal of decision, as if they had found concerning information about him. Greer finally found

   an office job at the end of 2018, even though it only paid 12 dollars an hour.

                 F.    GREER'S PTSD DIAGNOSIS STEMMING FROM SWIFT

   61.   In July of 2019, Greer was diagnosed with post traumatic stress disorder (PTSD) stemming

   from Taylor Swift. EXHIBIT 1. In the diagnosis, Greer's therapist, who will be referred to as M,

   as she has requested privacy, stated that she was helping Greer control his moods and help him

   with his feelings towards Taylor Swift.

   62. Greer's PTSD is triggered when he hears Swift's music in stores or at the gym. It's

   triggered when he sees her face in articles or on magazines. To describe it in the best way

   possible, it's like a light switch is being flickered on and off at a fast rate when he sees her face

   or hears her music. His heart beats at a fast rate when he sees her image. He gets sick as if

   somebody has punched him in the gut. His head tightens and lie has had to see a neurologist.

   Greer finds himself talking to himself. He has to wear headphones in the store to avoid hearing

   her music. His PTSD has put disturbing thoughts in his head that he has confided to his

   counselor about, but he does not feel comfortable including in this Complaint. He takes medicine

   twice a day (larnotrigine) and at night (clonidine) to cope with his pain. He has to take melatonin

   also in order for him to sleep. To be clear, it's Taylor Swift who gave him and who triggers his

   PTSD, not the trolls, firings, etc. Those were just contributing factors because Taylor Swift has

   been the stated reason for the chain of events and it's burnt into Greer's mind how little he felt

   when he read those words that purported to be from Swift.

   63. To help with his pain, Greer wrote a song about his experience and professionally produced

   it. The song was featured on a few radio programs. Again, it was plagued with hate.



                                                     13




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 13 of 79 PageID #: 267
   64. Greer decided he would try helping his PTSD by trying to get closure by reaching out to

   Swift, so she could know how much everything hurt, and hopefully, try to move on. Greer

   explained to his therapist what he was trying to do and she agreed it could be a good way to get

   thoughts off his chest by telling Swift personally.

   65. Greer hired a publicist (an Alvin of New York who owns a mid-level public relations firm)

   he found on Upwork.com, a site where you can hire professional fi-eelancers, who had a

   connection who is close friends with Taylor: Toderick Hall.

   66.   In December of 2019, the song and a video detailing his pain was passed on to Toderick,

   who then passed it onto Taylor.

   67.   A week later, a Mr. Jackson with Viacom (full names not given) wrote a Cease and Desist

   letter on behalf of Swift, telling Greer to stop reaching out to her. The letter fractured Greer's

   relationship with Alvin, with Alvin saying, "Thanks a lot. You just ruined any chance I had of

   ever working with Taylor Swift." It also soured Alvin's relationship with Toderick's

   management. Needless to say, the further rejection hurt Greer.

   68.   Greer gave so much and lost so much because he relied on Swift's representations, which

   led to developing PTSD. The pain that she continues to help others and continues to give

   misleading statements does not help his mental state. The pain is worsened when she is

   celebrated by the media and is flanked with awards. Time Persons of the Year do not act as Swift

   has acted. Everybody seems to think she's perfect and Greer has been shamed into silence from

   sharing his allegations and pain. With filing this Complaint, Greer has been called "crazy,"

   despite doing thorough research.

   69. Further, the harassment and the stigma still follows Greer. People will cornment and say,

   "don't sue me," mocking the Swift ordeal. Or when Greer has tried moving on, Taylor Swift

   always seems to find a way back to haunt Greer. For instance, Greer has advocated for the

   legalization of certain things not related to this Complaint, and the reporter, who interviewed


                                                    14




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 14 of 79 PageID #: 268
  Greer, included in her article, Greer's connection to Taylor Swift and the reporter questioned that

  Greer might be a misogynist because of the incident with Taylor, practically defaming him.

  When Greer confronted the reporter about her article, she stated it was information that was

  needed to be shared. Greer is unsure how suing for vicarious liability equates to how he views

  women. Similarly with this complaint, suing a female public figure for failing to warn does not

  mean he is sexist.EXHIBIT J.

  70.    Greer believes this all could have been avoided had Swift used disclaimers in her publicity

  stunts and interviews and cautioned that her views were not sweeping advances or subtle

  invitations. It's a simple "but for" analysis. But for Taylor's use of a disclaimer, this entire mess

  could have been avoided, as Swift created the situation that led to the intentional acts of trolls,

  libelous articles, etc.

  71.    Finding out that Swift didn't mean what she implied or stated, and that she was bothered

  by good intentions, dealt an emotional blow to Greer that crippled him emotionally and gave him

  PTSD.

  72.    A simple disclaimer would have grounded Greer and not caused him to go to extremes to

  get her to see his plight, such as going onto international news to try to show her managers'

  negligence. And if she had utilized a disclaimer and he still went through with everything, it

  would be on him to accept the outcome.

  73.   Greer files this Complaint before the statute of limitations, pertaining to injuries to the

  person, expires on his one year PTSD diagnosis date: July 1611, and for the reputational damages

  in the published article citing Swift: October I s1, 2019. Tennessee Code 28-3-104(a)(A).

                  G. DISCLAIMER WOULD REMEDY FUTURE LITIGATION

  74.     Finally, before laying out his claims for relief, Greer acknowledges that a potential

  problem to his Complaint would be that Defendant Swift could be opened up to liability to any

  member of the public; however, future and potential litigation could be prevented with a



                                                    a


Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 15 of 79 PageID #: 269
    utilization of disclaimers and caution. Plaintiff hopes that this Complaint would cause Swift and

    other public figures to be more prudent in the future. Youssoupoff i, Meiro-Goldivjm-Mayer

    (1934) 50 TLR 581, CA (The English Court of Appeals held that a film defamed Princess

    Youssoupoff. Case prompted movie studios to utilize the "All Persons Fictitious" disclaimer).

    "Any Resemblance to Persons Living or Dead". Fibn and the Challei7ge ofAuthenticity. The

    Yale Review, 86 (1986-87).

    (littps://web stanford edu/dept/HPS/Histoi-yWired/Davis/DavisAutlienticitv.litnii).

                    H. NO CONTRACT NEEDED TO ESTABLISH LIABILITY

    75.       Contrary to public misconception that one must be in a contract with another to

    establish liability, that is not the case with the 611 Circuit. An abundance of cases have argued

    and found liability for negligence in various forms (simple negligence or negligent

    misrepresentation), where Plaintiffs relied on Defendants' words or conduct, and were third

    parties and had no privity of contract. "Imposes a duty in favor of all those third parties who

    defendant knows will rely on the information and to third parties who defendant should

    reasonably foresee will rely on the information. There is absolutely no fiduciary or privity

    requirement in order to establish the element of duty under this claim." Molecular Technology

    Co?p. v. Valentine (6th Cir. 1991).

                                                 COUNT

                                      Nej!li2ence - Failure to Warn

    76.       Russell Greer realleges each and every allegation in paragraphs l through 73 as fully

    set forth herein. Further, all claims set forth are derived from previous tort law framework.

    77.      Long standing case law holds that in certain "circumstances" and with higher

    responsibility, based upon the risk of harm, there is a duty to warn. Marine Terminals v.

    Burnside Shipping Co., 394 U.S. 404, 415 (1969) (holding that there is a duty of care "under the

    circumstances").



                                                     16



Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 16 of 79 PageID #: 270
   78.        Realizing that Complaints must comply with the "short and plain statement" rule of

  FRCP 8(a)(2), several persuasive factors must be presented to establish the elements of this

  Count, which will be laid out as concisely as possible in order to fully state a claim for which

  relief can be granted and to show that this suit isn't frivolous. Washington v. Grace, 353 F. App'x

  678, 680 (3d Cir. 2009) (held that an 80 page Complaint didn't violate Rule 8) Truthfully, the

  actual Complaint is only 29 pages. The Complaint's additional length is due to the attached

  exhibits.

  79.     Swift, as a public figure and an internationally, famous celebrity, has a right to publicity,

  which allows her to sway, entice, captivate, promote and make a profit off of her name, image

  and works. Memphis Development Foundation v. Factors Etc., Inc., 616 F.2d 956 (6th Cir. 1980)

  80.    As an owner of her intellectual property, though, Swift's rights do not go unchecked.

  Property owners who own real property are liable for failing to warn of "hidden or latent

  dangers" to invitees, licensees and trespassers. Blair v. Campbell, 924 S.W.2d 75 (TN 1996).

  This preexisting property law can extend to intellectual property owners. Memphis Development,

  which the 6t1 Circuit reviewed a case of the right of publicity of Elvis to be had by his kin after

  his death, based on the "treatment of similar rights". Id at 960. Therefore, "similar rights" can

  also include similar liabilities and duties that real property owners hold and extend to intellectual

  property owners and celebrity influencers.

  81.     Further, it is codified in U.S. law that public figures and endorsers who fail to warn and

  misrepresent with the products that they endorse, can be held liable. 16 C.F.R. 255.1(a), coupled

  with 16 C.F.R. 255.5(b), which says that the use of a disclaimer (or warning) could prevent FTC

  civil action. And though the FTC Guides lack the force of law, they can be used in deference

  since they have the power to persuade. United States v. Mead Coip., 533 U.S. 218, 234-35, 121

  S. Ct. 2164, 150 L. Ed 2d 292 (2001). They create public policy.

  82.     Lastly, no privity of contract is needed to establish liability. Hanberi}~ v. Hearst Coip.,

  276 Cal. App. 2d 680, 81 Cal. Rptr. 519 (1969) (Court held that the magazine was liable to third

                                                   17




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 17 of 79 PageID #: 271
    parties, based on public policy). Additionally, Tennessee Code 29-34-104 states: "In all causes

    of action for personal injury... privity shall not be a requirement to maintain such action."

                                                A. DUTY

    83.    With all tort law framework laid out, Defendant Taylor Swift owed a duty to Plaintiff to

    have disclaimers that her publicity stunts to further her career were not sweeping advances;

    disclaimers not just to him, but to all consumers of her music; to those who follow her on her

    social media and who rely on her representations, publicity and intellectual property: foreseeable,

    readily identifiable third parties. And although she should have used disclaimers broadly, Greer

    is only arguing this case as applied to him and the damages he has sustained.

    84.    Swift owes this duty because she is a prominent public figure and she should have known

    that her conduct created a risk of harm to identifiable third parties by them relying on her

    representations and endorsements. The risk is created by her failing to warn that her publicity

    stunts and endorsements are not sweeping advances, nor is there a disclaimer of any guarantee of

    equal recognition or receiving any endorsements or receiving charitable donations from Swift .

    85.   This duty can easily be found with a property law type failure to warn analysis, as Swift

    owns her image and publicity, or a duty analysis based on public policy by relying on FTC

    guides and case law concerning public figures using caution with their actions. Satterfield A,.

    Breedinglnsulalion Co., 266 S.W.3d 347, 355 (Tenn. 2008) (Duty is owed to strangers when

    conduct creates risk).

    86. Denying that Swift owes a duty is essentially saying that she does not have an international

    influence, which is false, as she has used her name and star power to influence voters and

    Congress. D-ump's O ite House dismisses Taylor Swift's VMA plea, calls the Equality Act

    `poison'. Los Angeles Times. (2019).

    (https://wtivw.,00,~,le.com/amp/s/www.latitnes.com/entertainment-at-ts /music/stow /2019-08-

    27/trump-tavlor-swift-egttality-act-vmas%3f amp—True).


                                                     18




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 18 of 79 PageID #: 272
                                     B. BREACH OF DUTY

   87. Swift breached her duty by failing to warn that her words, conduct and endorsements were

   exclusive for the cause she was endorsing to enrich her career. She breached her duty by failing

   to utilize some clear disclaimer that her actions were not sweeping advances.

   88.   Public policy dictates that Swift should have utilized disclaimers. The supporting public

   policy for this claim are federal statutes governing public figure endorsements and an abundance

   of case law imposing duties to third parties. Even opinions and personal beliefs held by public

   figures are scrutinized under public policy. Kennedy v. Bremerton School District (9th Cir. 2017)

   (the circuit ruled that the football coach acted as a public employee and praying on the field was

   not protected).

   89.   Thus, it is appropriate for this complaint to be filed against Swift, as the harm can be traced

   back to her failure to warn. "The nature of the tortfeasor's [Swift] breach is that [she] created the

   risk of the second tortfeasor's [trolls, defamation, etc.] [intentional] act." Turner v. Jordan (TN

   Supreme Court 1997).

   90. Plaintiff has gone to the police about the trolls, but the Connnunications Decency Act

   protects websites from third party conduct, even though the site owner is actively involved.

   Plaintiff has gone to his Senators to change the laws and his pleas fall on deaf ears. EXHIBIT M.

   Greer tried suing the site owner for IP infringement, but after consulting with an attorney, the

   conclusion was that the site owner has no assets, so it would make the entire litigation process

   meaningless and costly for no reason. So this Complaint is against Swift, who created the risk, as

   explained in the case law, and who inflicted upon him PTSD, as she failed to warn.

   91.   Swift's breach of duty is further supported by RESTATEMENT OF TORTS (21)) §§ 552

   and 311, which both find liability for information negligently supplied for the guidance of others

   through the course of one's profession that causes harm.




                                                    19



Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 19 of 79 PageID #: 273
    92.        She negligently supplied information to further her own interests with her words and

    actions to her fans and consumers, by touting their gifts and praising them and supposedly

    fighting for minorities, that guided Greer to do as previously explained, and she failed to warn.

    Actions are just as strong as words and can create an endorsement.

    93.    Greer isn't saying that Swift doesn't have a choice to choose which charities she gives to

    or which projects or people she endorses, Plaintiff is clearly stating that when she makes such

    endorsements to further her career, she use a disclaimer or some other warning that would have

    averted the losses that Greer has suffered. No common knowledge can be found in terms of if

    Swift meant for her publicity to be sweeping advances or not. If lie did, he wouldn't have

    undertook what he went through. In terms of common sense, all arguments point to disclaimers,

    as she made them to further her career. Amendola v. R.J. Reynolds Tobacco Co. (01' Cir. 1999)

    (A smoker couldn't recover for damages because of common knowledge with cigarette warning

    labels).

                                          C. CAUSATION

    94.   The harm can be traced to Swift, as explained with the Turner case: she created the risk

    with her breach of duty. The defamatory articles stem back to Swift and the trolls cite Swift as

    one of the reasons for harassing Greer. Swift should have known that by negligently and

    carelessly making such misrepresentations, she would be risking the safety of those who wanted

    that same recognition. She risked Greer's safety by creating a situation that put him in the

    crosshairs of trolls who have made him physically and mentally fear for his life; such mental

    trauma has resulted in physical ailments with his PTSD. Mental and physical ailments stemming

    from giving his all to impress somebody he cared about, only to be left in the mud by her.

    95.   Undoubtedly, Swift is aware of cyber bullying because she wrote a song about how "haters

    gonna hate, hate, hate" in her song, "Shake It Off. " But sometimes, haters don't just hate or say

    mean things. In Greer's case, they have ruined him: reputationally, emotionally, economically.



                                                    20



Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 20 of 79 PageID #: 274
   Swift should have known that surely such representations would cause trauma and chaos,

   whether by her or by third parties.

   96.    Swift also risked Greer's mental safety by making such representations and then the shock

   and blow of discovering that such determination wasn't welcomed by her is one of the reasons

   Greer has PTSD. The second rejection solidified the first, if there was any doubt of mind. And

   the harassment only made it worse.

   97.    Indeed, "But For" Taylor Swift's lack of implementing disclaimers, Greer, a foreseeable

   third party, wouldn't have "gone to extremes", so to speak, to get Swift to see his efforts, such as

   initiating suit for the conduct of her agents because he truly believed that if she saw his efforts,

   that she would have been inspired, as Greer embodies everything Swift advocates for. Greer

   wouldn't have tried relying on an academic theory if there was no endorsement that such a

   theory-based action would be welcomed or noticed or understood. However, it wouldn't have

   mattered if he instead did a more low-key approach and did a video on YouTube to get it to trend

   and the same results happened because in either scenario: he relied on her representation and gets

   harmed.

   98.       For the record, Greer, in a way to try getting over his Taylor Swift pain, reached out to

   other celebrities he admired, doing gifts that were frankly much better than the Swift gift, and he

   never sued or did anything outlandish for those celebrities to notice him because no

   representation of helping others or commercially saying they like underdogs was ever given for

   Greer to rely upon, and so Greer took the risk of investing and didn't feel his investments were

   worth fighting for because there was no reliance or given representations like the ones Swift

   gave. And for all he knows, the Swift incident could have scared the others off, which is not a

   presumption because Greer had been talking to a publicist for a major celebrity and then the

   publicist vanished. The fact that Greer has not sued any of those celebrities should solidify his

   reliance arguments as sincere, and therefore, reliance establishes causation.



                                                   21



Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 21 of 79 PageID #: 275
    99.     Public Figures already do use disclaimers with their social media. On Twitter, Instagram

    and Facebook, public figures can request to have a blue verification check mark next to their

    name, so that it shows it's their real account, which protects them from fraud liability, since

    stammers like to pose as celebrities.            Celebrity Impostor Scams.        AARP. (2019)

    (https://w~~~w.aar~or~hnonev/seaa~~s-fiaudlinfo-2019/fake-celebrity.html). EXHIBIT K. An

    additional disclaimer with publicity stunts and social endorsements, whether it be a similar

    symbol or an advisory, would not be a burden to be implemented.

    100.    The conclusion with causation is that we admit this event was foreseeable or we admit

    that Taylor Swift is clueless about her star power. Both conclusions can't co-exist.

                                           D. DAMAGES

    101.    With Swift's breach of duty to have disclaimers with her publicity stunts and intellectual

    property, and with the causation linking to that breach of duty, Greer has incurred physical,

    emotional, economical and monetary damages. Greer's day to day life is difficult with PTSD. It

    is hard for him to focus or to live a carefree life without encountering Swift's image or hearing

    her music in public places. His head tightens and he has to lie down often to get it to subside.

    Despite working with a counselor, Greer has been unable to work through his PTSD or bitter

    feelings towards Swift. Greer's trauma will be with him for the rest of his life. Compiling this

    Complaint has been difficult, as he has had to encounter Swift's image and research her, finding

    things that enflame his PTSD.

    102.    With the advent of search engines and gossip, troll sites, which Greer has been a victim

    of many troll sites, Greer's online presence and reputation has been ruined, damages that will

    follow him for the rest of his life, thus becoming lifelong harm. Among the first results of him on

    search engines are the false news reports of him and Taylor Swift. Sloggers and commentators

    have taken their own spin on the ordeal and have defamed Greer's name. Even simply making a

    comment online, the demons twist his words, robbing him of the fundamental right of self-



                                                    22



Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 22 of 79 PageID #: 276
  expression. The trolls will follow where Greer interacts online and say: "Watch out! He sued

  Taylor- Swift for (XYZ of false information). Don't associate with him!" Greer is in constant fear

  that people he does business with will find the defamation and shun or fire him. Greer's

  professional career in the legal field is basically ruined, as he has become "unhireable". He is

  passed over for good jobs because of Taylor Swift. He's even been asked in job interviews, "Tell

  us about Taylor- Swift."

  103.      Greer has lost family relationships, friend connections and business connections because

  of the trauma of Taylor Swift. His family tells him to "get over it," resulting in shouting matches

  and strained relationships. Greer's friends get annoyed by his focusing on the trauma of it, when

  nobody knows the pain of getting rejected by a public figure — twice — and the fallout that has

  resulted from it. Greer lost a connection with his publicist because of the 2019 event with Swift.

  Greer's own flesh and blood want nothing to do with him, thinking of him as deranged. To

  simply say, "get over it," is very hurtful and ignorant to what has happened.

  104.      Although Greer has showed sufficiently that his Complaint has merit, to solidify his

  damages, he wishes to contrast his case with other cases filed against Swift, that were blatantly

  frivolous, to emphasize the stark difference of true damages: Gyllenhaal v. Swift, No. 3:12-1145

  (M.D. Tenn. Nov. 26, 2012) (Plaintiff claimed Swift stole his credit card and gave him herpes);

  Darroiv v. Swift, Civil Action No. 15-12911 -FDS (D. Mass. July 22, 2015) (two inmates claimed

  Swift stole their idea for her album, "1989, " in the year 1989, disregarding the fact that she was

  born that year); Mueller v. Swift, Civil Action No. 15-cv-1974-WJM-KLM (D. Colo. May 31,

  2017) (man sued Swift after sexually assaulting her. The case got way too much media attention

  over a frivolous clairn); Silva v. Tas Rights Mgmt., LLC, No. 3:18-cv-688-J-34JRK (M.D. Fla.

  Feb. 1, 2019) (a man, whose antics resemble John Hinckley Jr, has filed seven lawsuits against

  Swift for rather bizarre claims. Creepily admits to hopping the fence at Swift's mother's home).

  All of those cases were frivolous. Greer's Complaint clearly and truthfully states a claim for

  relief.

                                                  23



Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 23 of 79 PageID #: 277
  105.         Based on the severity of the harm Greer has suffered and Swift's breach of duty to

  warn, a jury at trial should determine the facts and determine that Swift should be found liable

  for twenty-two million dollars.

  106.       Plaintiff asks for twenty-two million dollars for not only compensatory damages, which

  when calculating emotional damages, reputational damages, economical damages, loss of family

  relationships, puts the damage amount around twenty-two million, but also because the amount

  is symbolic: he was 22 when he decided he would impress Taylor Swift, and that decision,

  relying on her publicity, ruined his life. Greer would ask for punitive damages, but Tennessee

  law only allows punitive damages when the defendant has been reckless. Greer can only prove

  negligence. Tennessee Code 29-39-104. Plaintiff is happy to provide his calculations to the

  Court, if asked.

  107.        With a finding of damages, it would cause a change in Swift's behavior and cause her

  to utilize disclaimers, which could result in the entire entertainment industry following suit. In re

  Gammon, No. 01-34423, Adv. Pro. No. 01-3260 (Bank-r. N.D. Ohio Jan. 5, 2002) (the "primary

  purpose of damages is to cause a change in Defendant's behavior.") No contract is needed to

  establish liability.

                                                COUNT II

                     NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

  108.          Russell Greer realleges each and every allegation in paragraphs 1 through 107

  hereof as if fully set forth herein.

  109.          In order to state a claim for NIED, a Plaintiff must first establish the basic

  negligence claims, which Greer did so in Count I. Kilpatrickv. Bryant, 868 S.W.2d 594, 598

  (Tenn. 1993).

  110.         In Count I, Greer showed how Swift had a duty to warn, she breached her duty with

  her omissions, the proximate cause from the breach of duty to the damages can be traced to

  Swift, as her negligence created the damages he suffered from her and from others.

                                                    24



Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 24 of 79 PageID #: 278
   Ill.        In his damages and allegations, he provides proof that a licensed therapist diagnosed

  him with PTSD. EXHIBIT 1.

   112.        The diagnosis satisfies the last element ofNIED, as "the claimed injury or

  impairment must be supported by expert medical or scientific proof." Leong v. Takasaki, 520

  P.2d 758, 766-67 (Haw. 1974). No contract is needed to establish liability.

  113.         Therefore, Greer has stated a claim for which relief can be granted. Plaintiff asks for

  the same relief as stated in paragraphs 105-106.


                                             COUNT III

                               NEGLIGENT MISREPRESENTATION

  114.         Russell Greer realleges each and every allegation in paragraphs I through 113

  hereof as if fully set forth herein.

  115.        The claim of negligent misrepresentation differs from a negligent failure to warn

  claim because it involves a "negligent misstatement, not just a non- disclosure." McLachlan v.

  Neiv York Life Ins. Co., 488 F.3d 624, 630 (5th Cir. 2007). Negligent misrepresentation involves

  "careless words" and representations that aren't spoken. Glanzer v. Shepard, 233 N.Y. 236, 135

  N.E. 275 (N.Y. 1922). No contract is needed for this claim.

  116.        A claim for negligent misrepresentation can be found in this case because the

  following elements were met: (1) Swift gave negligent, false misinformation by stating she finds

  underdogs inspiring and that she loves her fans, and conveying through her actions that she

  welcomes gifts. Such statements are made by Swift to further her career and image in the music

  profession. Swift should have known that by making such affirmative representations, consumers

  and fans of her music would rely on her words and actions.

  117.        The information Swift gave was false because her statements and actions consisted

  of misleading statements and actions containing half-truths. Weissich v. County ofMarin. 224

  Cal. App. 3d 1069 (Cal App. 1990) ([t]he tort of negligent misrepresentation requires a'positive



                                                  25


Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 25 of 79 PageID #: 279
   assertion' and does not apply to implied misrepresentations.") Swift positively asserted that she

   finds underdogs inspiring and therefore her statements misled Greer to believe that his plight as a

   disabled songwriter would have similarly favorable results. The information was false because

   she left out the other truth that her words were just spoken for the promotion of the movie itself

   or done for good publicity. Randi PK v. 11inroc Joint Unified Sch. Dist., 929 P.2d 582 (Cal.

   1997) (holding that defendants' letters of recommendation "constituted affirmative

   representations" that "were false and misleading").

   118.       (2) Greer, a third party and consumer of her music and a follower of her social media,

   relied on her representations and information by investing money and man-hours to benefit his

   career of trying to get into the entertainment industry with the hopes that flattering Swift would

   yield favorable results to his music career.

   119.      (3) Swift should have known that such misrepresentations would induce third parties to

   act and (4) Greer was harmed by relying on her representations, both monetarily (by losing

   money investing in the song and the job loss and unable to find work in his field) and physically

   (developing PTSD, which has left him with physical ailments; fearing attack from those who

   harass Greer; reputational injuries). Restatement (Second) of Torts section 311 (1965) (Negligent

   Misrepresentation Involving Risk of Physical Harm) and section 522. See also: Liability of

   Advertising Endorsers to Third Parties for Negligent Misrepresentation, 51 OHio L. REV. 571,

   578 (1970).

   120.          Swift, by her very own words, admits that she misrepresents. In her song, "Look at

   What You Made NIe Do ", Swift chimes, "The old Taylor can't come to the phone right now.

   Why? Oh...'cause she's dead." EXHIBIT N.

   121.          This lyric excerpt is relevant to establish negligent misrepresentation because it

   shows an admission by Swift that things she may have believed in or represented, are now

   "dead". Applying it to this case, Greer can easily construe that lyric to mean that Swift never

   really meant anything she conveyed that Greer relied upon. It's a reasonable belief to believe

                                                     26



Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 26 of 79 PageID #: 280
  that's what she means, as she wrote the lyrics. As a songwriter, lyrics typically reflect the

  writer's mind. Further, the message is being made through the course of her profession and is not

  just a personal belief, but rather a self-statement reflecting on her as an artist and her past

  statements and conduct. Others have speculated similarly. "The old Taylor can 't come to the

  phone right now... she's dead. " But did the old Taylor ever really exist? The Edge. (2017).

  ( https: //vvvvvv,N;.tlieedgesusu.co.uk/features/2017/08/29/the-old-ta~,, lor-cant-come-to-the-phone-

  right-now-shes-dead-but-did-the-old-taylor-ever-really exist/).

  122.         This supports a claim for negligent misrepresentation because she admits that the

  information she gave is false because she never truly believed in it. If she believed in her words

  and actions, they wouldn't be dead to her. Even if these lyrics cannot establish falsity, Greer's

  previous examples of Swift's positive assertions support the claim.

  123.         Plaintiff asks for the same relief as stated in paragraphs 105-106.



                                                COUNT IV

                                             NEGLIGENCE

  124.        Russell Greer realleges each and every allegation in paragraphs I through 123 hereof

  as if fully set forth herein.

  125.       A claim of ordinary negligence is much broader and is a more general cause of action,

  as opposed to failure to warn and negligent misrepresentation. Grogan v. Ugglo (TN 2016).

  126.      Rather than focus on Swift's failure to warn or her misrepresentations, this claim

  focuses generally on her omissions. The major difference between negligent misrepresentation

  and negligence is the Plaintiff need not show reliance. Rottinghaus v Hornell, Wash App. 99, 66

  P.2d 899 (WA 1983). No contract is needed to establish liability.

  127.      Swift, as a public figure, had a duty to have realized that any omissions in her conduct

  or careless words could give the wrong impression. She breached her duty by not correcting or

  catching her omissions. The causation of the harm can be traced back to Swift for failing to use a

                                                     27




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 27 of 79 PageID #: 281
   reasonable inquiry into any omissions to have prevented Plaintiff from undertaking what he

  undertook. Plaintiff suffered damages as a result.

  128.      In addition to FTC endorsement guides, other celebrities and those in the entertainment

   industry have argued that public figures should be held to a higher standard, thus a duty for Swift

  is found in public policy. Kirk Canneron: Celebrities Should Be Held to a Higher Standard. The

  Christian Post. (2014) (Kirk Cameron, an actor, states in the article: "we [celebrities] should be

  held to a higher standard because we're influencing more people than others might be. With the

  privilege of a platform comes great responsibility ... [We've] got to be careful with what we

  say. " EXHIBIT L.

  129.         Plaintiff asks for the same relief as stated in paragraphs 105-106.



                                               COUNT V

                                    DECLARATORY JUDGMENT

  130.           Russell Greer realleges each and every allegation in paragraphs 1 through 129

  hereof as if fully set forth herein.

  131.           Pursuant to 28 U.S.C. § 2201, this Court may declare the rights and other legal

  relations of any interested party seeking such declaration whether or not further relief is, or could

  be, sought. Any such declaration shall have the force and effect of a final judgment or decree and

  shall be reviewable as such.

  132.           By reason of the foregoing, there is a present controversy between Russell Greer and

  Taylor Swift for which a declaratory judgment should be entered.

  133.           Russell Greer has no adequate remedy at law.


                                           TRIAL BY JURY

  134.         Russell Greer hereby requests trial by jury on all issues wherein trial by jury is

  permissible.


                                                   28



Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 28 of 79 PageID #: 282
                                    PRAYER FOR RELIEF

        WHEREFORE, Russell Greer prays for judgment against Taylor Swift as follows:

        (1)       Compensatory damages in the amount of two million dollars.

        (2)       General and special damages to be found by a jury in accordance with the

                  facts, for the jury to find up to twenty million dollars.

        (3)       An award of pre and post judgment interest;

        (4)       Russell Greer be awarded trial by jury on all issues triable by jury; and

        (5)       Such other and further relief as the Court deems just and proper.


        Respectfully submitted,



  DATED: June 9th, 2020

                                             Respectfully submitted,



                                             By:

                                             Russell Greer
                                             Pro Se Litigant
                                             /rgreer/




                                                29


Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 29 of 79 PageID #: 283
                                EXHIBIT A




                                       30




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 30 of 79 PageID #: 284
               Taylor Swift - On Tour
        29     Houston, TX - NRG Stadium

        4%e    View all upcoming shows

      Taylor Swift - New Romantics                                          IV,


      81 M views

          I L-;,         own



          754K           34K          Share      Download         Save


               Taylor Swift                       CD SUBSCRIBED             a
               30M subscribers


      Up next                                          Autoplay

                                          Maroon 5 - Girls Like
                                          You ft. Cardi B
                                          Maroon 5 - 786M views




      A                              31
                                          Mix - Taylor Swift -



Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 31 of 79 PageID #: 285
      One Chance -- EXCLUSIVE First Look with
      Taylor Swift -- Regal Movies [HD)
      109K views


            ii
             ►          ~97                          ~
            1.5K          4          Share       Download        Save


                   Regal Movies                              SUBSCRIBE
               121 K subscribers


        r                                                Autoplay

                                         Emoji News: Taylor
                                         Swift Wins 8
                                         Billboard Awards -...
                                         The Late Late Show with J...
                                         203K views

                                          Relaxing Sleep
                                         Music: Deep
                                         Sleeping Music, Re...
                                         Soothing Relaxation
                                         Recommended for you


Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 32 of 79 PageID #: 286
.@1 Verizon LTE                     10:11 AM               @ --V * 92% ='

                           16 google.com




    Taylor Swift Surprises
     Fan with a Special
    Performance of 'Blank
    Space'at His wedding
      (and Gave Him a
      Handmade Gift)



                               :k




                                      IT                                  C1
                                                                           1
                                      33


  Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 33 of 79 PageID #: 287
Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 34 of 79 PageID #: 288
                                    I Get You
                                 ( Song for Taylor Swift)                  Rids (;rLTr
Ruv~ Greer




Voice




Piano




 vo.




 pno,




        Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 35 of 79 PageID #: 289
                                948 of 1,026             W.


                                                        I XM
                                                                  0    000




      Ca)taylorswiftl3 "Say Yes, it's an UNDERDOG
      STORY":) https://www.kickstarter.com/... See More
      4 You, Tim- Christensen and 11 others

           jib   Like           Q Comment                  ~Share


Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 36 of 79 PageID #: 290
                             Russell's Post


                  Greer Russell
        4 .
                  Posted by Greer Russell
                  October 8, 2015

      We determine how hard we make our challenges
      and we determine if we let our challenges hinder
      us from achieving our dreams.

      I was born with a facial paralysis, but I'm not
      letting it stop me from being funny and writing
      music. Trying to get Taylor Swift's attention.

      The lyrics: (COPYRIGHTED 2015)
      l Get You (song for TS)
      By Russ GreeR

      (Drum rolls like marching band)

      Can't imagine being 15 and
      Waiting for Romeo on that
      White Horse making you believe it
      Was a Love Story.
      Singing country tunes in the night air/
      Trying to forget Drew and his blonde hair.
      Teardrops On Your Guitar
      just show how Innocent your heart is/
      Yeah, I get you. I get you
      Walking out of each law firm looking for my State
      of Grace while trying not to show a downtrodden
              I




  1   0*1         Write a comment...                       GIF O




                                     37




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 37 of 79 PageID #: 291
                              EXHIBIT B




                                      38




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 38 of 79 PageID #: 292
      Home       Celebrities


      Taylor Swift charity
      Work, Events and Causes




                                     CHARITIES          ARTICLES




                                     CAUSES             VIDEOS




      On September 21, 2007, Swift launched a campaign
      to protect children from online predators. Swift has
      teamed up with Tennessee Governor Phil Bredesen
      to combat internet sex crimes.



Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 39 of 79 PageID #: 293
       Charities & foundations
       supported
       Taylor Swift has supported the following charities
       listed on this site:

      ACM Lifting Lives
      ALS Association
      Cancer Research Institute
      Children in Need
      Clothes Off Our Back
      DonateMyDress.org
      DoSomething.org
      Elton John AIDS Foundation
      Entertainment Industry Foundation
      Feeding America
      FHI 360
      GRAMMY Foundation
      Habitat For Humanity
      Hands On Nashville
      Hero in Heels
      Make-A-Wish Foundation

      MusiCares
      Music for Relief
      PETA
      PROJECT IAMBI
      Red Cross
      Save The Music Foundation
                     -4-




                                     40




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 40 of 79 PageID #: 294
                              EXHIBIT C




                                       41




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 41 of 79 PageID #: 295
      16,400 views I   Jun 19, 2019, 08:20am EDT

      Is Taylor Swift Profiting off
      The LGBT Community? Yes,
      But She's Helping As Well
      Hugh McIntyre         Contributor o
      Hollywood & Entertainment




      CARSON, CALIFORNIA — JUNE 01: (EDITORIAL USE                          C+7




                                     42


Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 42 of 79 PageID #: 296
                              EXHIBIT D




                                      43




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 43 of 79 PageID #: 297
           Ig              Voicemail

   +1 (801) 273-1085                                    8/8/19

       d                                                8/2/19


   +1 (2021 n a 5_. n-A&S -                           7/"..''. 09



   Jay, Taylor Swift Agent                                -~
   home                                                               i
   September 1 , 291 t 9-477 A
  •
  0:00                                                              c.s




  Transcription Beta




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 44 of 79 PageID #: 298
  and Verizon                                         1:10 PM                                  (S'   r2ki 99%
    .

        Gree r
             . . .. .
                                              Voicemaill                                                         Edit

             (801)                        UO P.-W
          Dad                                                                                   3/2119


          -1-1 (202) 415-7758                                                                71/2,3/19


         Transcription Beta
         "Good morning Mr. Greer my name is Jay
          Schaudies at Nashville Tennessee and I
          was calling you regarding your recent
          correspondence it's come back our way
          as you may recall I had written you back
          on July,_jjS and I certainly wish you well
          and all the things that you're doing and it
          sounds like something very worthwhile
                     is but um I hope you can
         vundersm           tncr,teal l=
          own music and does not and cannot law
          and under contract she has cannotm
          exce,pt,             music from anyone um
          the matter is the wording of the         or
          the person I'm sorry the                  the
          labels in the .publishing companies
          absolutely prohibit her from doing that so
                             A.-%   %   re~   I   I   L^. I 1.Y> A e-% L- e-- 4- ~ L--% -4 ; &-% -% --R v, A I - - .. .   -
                                                                           000
                                                                           000                          O
                                                       (X)               000                         QAD
    Favorites           Recents                       Contacts            Keypad                           Voicemail




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 45 of 79 PageID #: 299
                              EXHIBIT E




                                      46




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 46 of 79 PageID #: 300
                          r guoyie.com                                       V



                               reddit.com                       C—D




                                                         Visit Community
r /niceguys
Feb 5, 2017, 10:22 AM

If there's any resemblance between him an
Taylor Swift, is that they both play the victim
all the time. This girl's crime? Unfriend him
on FB.

                                      9



 Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 47 of 79 PageID #: 301
   Q Facebook si ,         9:54 AM               58%( ~f
                         Harley Swift
       Requests


                      09J16/2017, 6:37 PM


            NO ONE CARES.
            HAHAHAHAHAHA YOU ARE
            SUCH A FLOP MAN! IF U
            THINK TSWIFT RUINED YOUR
            LIFEEEE. B000000! YOU
            DIE ETCH HAHAAHAHAH




     4 ) (~
          O          ~' Q) A                         Qb


Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 48 of 79 PageID #: 302
   .o;' Verizon ^           9:56 AM          @ 59% (~ S
                        Facebook User
    {Requests

                     08/27/2017,11:02 AM


            htt s:
            encyclopediadramatica. rs/
            Russell Greer

            Attachment Unavailable
            This attachment may have been
            removed or the person who shared it
            may not have permission to share it
            with you.

            You're a fat sack of shit.




                                 Aa               0 Db



Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 49 of 79 PageID #: 303
     Warning if you don't'date' Russell Greer he will
     sue you
     48 views

                                             C()           _+
          2           1       Share         Save          Add to



     0        christopher lockery
               No subscribers


     Up next                                   Autoplay         j

                                    Word Salad                      i
                                    christopher lockery
                                    No views




                                    Do You Believe In Life
                                    After Love?
                                    Sukairi
                                    Recommended for you




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 50 of 79 PageID #: 304
Q Files .e1                     6:36 AM

                       ii dailymail.co.uk                            KR


                   MailOnline
 X       +~ i           '.    `.                                   View
                   FREE - On the App Store




Utah man sues Taylor Swift after
her agents 'stonewall' his efforts to
make music with her
By Kaileen Gaul For Mailonline
05:18 EDT 08 Dec 2016, updated 13:48 EDT 08 Dec 2016




                                    0

 Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 51 of 79 PageID #: 305
Q Files .@1                       6:36 AM               (i~ --V * 350/. *-::)►

                        ii dailymail.co.uk



 0                                                                    View




Russell Greer from Salt Lake City blames Swift's
agents for not forwarding his music to her.

He believes he is ertled to the singer's
attention.

Mr Greer was allegedly told multiple times th5
Shake It Off songstress had a 'no unsolicited
ML ADVERTISEMENT :)n policy.




                                    ry
                                       52



  Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 52 of 79 PageID #: 306
         the past two years I have been campaigning to shut
         down Kiwi Farms, a site run by Joshua Conner Moon —
         formerly of Pensacola, Florida.




                   Kiwi Farms is run by paedophile sadist
                   Joshua Conner Moon and exists to harass the
                   disabled. Click for full size.



        Kiwi Farms exists to stalk the vulnerable. It says so,


Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 53 of 79 PageID #: 307
    ••••Q     Verizon 3G             3:14 PM                       54% C=►

                           (801) 512-2052                               0
                                Text Message
                                Today 1:59 PM

         Russel you piece of shit.
         All your information
         including phone, home
         address, work address,
         etc. Will be published to
         the trolls unless you
         unblock me.




         It is Zig.

         Sorenson was very
         helpful in providing me
         everything I need to
         know.

         Why you deactivate
         your Facebook Russell?




                                    54



Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 54 of 79 PageID #: 308
    .~s Verizon LTE         9:20 AM           (D Y * 81% ~
                                               Q -

                      September 24, 2017
                            10:10 PM
                                                        Ed it




                  Moebius Lipschitz

      Add Friend
                                       a O
                                  Message         More


          About             Photos              Friends



          Featured Albums                        All Albums


          -                                         ,           ,_
      Q                                40 )




                              V                           II~




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 55 of 79 PageID #: 309
                                                                                       -           _   _-          ?;~2:v;,:•r..iR?
                                                                                                                                  eti3u:'~ ~:v'.                   ';FT.'        y; aai.;~~.
                                               _ -     .may...                                                         .;e,~:Y
                                                                                                                             ~ M1   ~              . `Y                     ..
           \'.4 -
                      ..   ~~~
                                               ..•..      ..
                                        ~~``                       ,...                +}~                    ..
                                                                  °:7fT..              iR<..c
               ..   .:....... ~       ~ f.. ..; ...
                                  .,...w                      ::Y1                                   _
                                    ... ti~~!i• :'t:'f:."y,:~y ` ; :Y'•:%`%L;';'a ti         5r. ::~s-'4.+y~.'~'...
                                                                                                     ..i~`•4'`` sx, d5
                                                                                                                    }F~;'•:.'.                            ~   ...i Y.+~:.
               3:          .. ' ,v...~i:A   ._,3     t     Y ty. `t..      T                                           , k y.,                                         _                 -




                                                                                                                                ;ra`': ;:




                                                                                                                  ~A :.-.
                                                                                                              v. F. .. «.$.!~




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 56 of 79 PageID #: 310
   ve, Verizon LTE         9:19 AM          @ 9   81% =)
                     September 25, 2017
    <                                               Edit
                           12:08 PM




           Russhole Shitlips Greer

     Add Friend                   Message         More


         About             Photos            Friends




    ~l
  Ito o!t i          v




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 57 of 79 PageID #: 311
                               EXHIBIT F




                                       58




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 58 of 79 PageID #: 312
                                      ~9




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 59 of 79 PageID #: 313
                             EXHIBIT G




                                      60




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 60 of 79 PageID #: 314
           AND 14OW `I ,BECAME FALSELY KNOWN AS
              FRIVOLOUS, LITIGIOUS L-GRAZY




                             ri




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 61 of 79 PageID #: 315
                              EXHIBIT H




                                      62



Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 62 of 79 PageID #: 316
   Q Mail    all   ^^.                9:18 AM                           7%(^~


             mylfe
                Russell, Your Reputation Score is
                              2.675



        Re




                            Anonymous
                            LOCATION
                            Columbus, OH


       SOURCE
       Mylife



       Searched for you on
       09/03/2018




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 63 of 79 PageID #: 317
      My Jobs



         Next Steps                                       all




                 i




        =1   0



        Interviewing                                       ~
                                                           ►




                                    64




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 64 of 79 PageID #: 318
                                    NOTICE TO TERMINATE TENANCY
                                                     October 3, 2017

                                                                                                  v, t
      Tenant(s):                                                                                         _,
                                                                                                               sm.
      Russell Greer                                                                           t
      3306 East Del Verde Ave
      Salt Lake City, Utah 84 109

      TO TENANT(S) AND ALL OTHERS IN POSSESSION OF THE PREMISES LOCATED AT:

                                                 3306 East Del Verde Ave                                                            tw `
                                                Salt Lake City, Utah 84109

      PLEASE TAKE NOTICE that your month-to-month tenancy under.which you hold the posscuien of the                                  µ;
     berein described premises is hereby terminated as of the date TH IRTY (30) days utter the scrvice of
     this NOTICE upon you. YOU ARE HEREBY required to quit and surrender possession thcrccof to Jesska
     Hirshberg on or before the date of NOVEMBER 3, 2017. Rent will be prorated for November if not vaizant b;
     October 31, 2017. Failure to do so will result in forfeiture of the lease and'or rental agreement and will institute
     an Unlawful Detainer lawsuit against you to recover rent, damages and possession ofuald Vremism

     THIS IS INTENDED AS A THIRTY (30) DAY NOTICE FOR THE PURPOSE OF TERMINATING YOUR ..
     TENANCY. THIS NOTICE 1S IN ACCORDANCE WITH UTAH CODE. TITLE 78B CHAPTER 6
     802(b)(i).

     LANDLORD RESERVES ALI. THE RIGHTS AND REMEDIES PROVIDED UNDER THE RE1 TAI.
     AGREEMENT AND UNDER APPLICABLE LAWS OF THE STATE OF UTAH INCL1.iDINC"x 8004M-
     LIMITED TO DAMAGES FOR UNPAID RENT OR PROPERTY AND NOTI#INO INVI8 I( I~ kIA It                                             x
     BE CONSTRUED AS A WAIVER OF SUCH RIGHTS AND REMEDIES,                                                                  .
                                                                                                                       k




                                                                                                                 1.0

       lessi IHirmbhben;

       3306 Fast Del Verde Ave, Salt Lake city, TIT 81109

      (80000-3904

                                                     y




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 65 of 79 PageID #: 319
    .f   Verizon ^                 9:29 AM               ✓
                                                         `    16%
                               G jobs.utah.gov




            Current Maim for
            RUSSELL C +FREER
            Type: Unemployment Insurance

            Status:
            Eligible
           Weekly Benefit Amount
           $264.00
           Last Deposit Date
           Begin Date
           Feb 25, 2018
           Maximum Benefit Amount
           $6,864.00
           Last Weekly Claim Filed
           Mar 24, 2018

           EndDate
           Feb 23, 2019
           Remaining Balance
           $6,713.00
           Work Search Requirement
           4 weekly

           'Your claim will stop at the end of the
           benefit year. Any remaining balance
           cannot be carried over to a new claim.



           Claims


Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 66 of 79 PageID #: 320
                              EXHIBIT I




                                       67




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 67 of 79 PageID #: 321
Client ID: 21-46609                                                                                                      Page I of I




                                                  Inciv Com Note

Client Name:          Russell Greer                  Client ID:      2146609                    Status:        Show

Clinician Name:                                      Service:        Ind Thrpy Commercial

Date Of Service,    ORW
                      ,                  Start Time: 5:00 PM      End Time: 6:00 PM            Duration:       60 Minutes

Team:                 H,S,S.0 Highland

Location:             H.S,S,C Highland                            Specific         therapist office
                                                                  Location:

Mode of               Face-to-face                                Member Participated: Yes
Delivery:
Second Staff:                                                     Other Participants:
                                                                         Family           Internal          Extemal
                                                                         Member(s)    r   C.Il,t,,,.l   r   Collateral

Goals and             trauma
Objectives:




Service Note
Situation Intervention Plan
Ct reported that he had a job interview this week and should hear about the job in the next couple of days. Ct shared that
the girl he was texting has text him back and he invited her to spend time together this weekend but hasn't heard back.

Processed with Ct his moods. Ct shared that he did his assignment and he has seen Improvement in his moods, Processed
with Ct his assessment and the prescribers assessment of him. Discussed his trauma, It appeared that Ct wanted his
trauma symptoms to be validated, so writer validated them, Processed his conflicting views on whet he wants from Taylor
Swift. Ct agreed to think about revenge versus working things otit becaw;c,, butte ,ire conflicting,

Ct will continue Individual therapy in two weeks.
Address Progress to Goal

Ct is using skills and managing his moods in a healthier way.

Billing Diagnosis

       I- F43.12           Post-traumatic stress disorder, chronic

Signatures
                   A006-
Clinician:                     CMHC CMHC                                          Signature Date. 07/16/2019
             qW,


                                                                  68




      Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 68 of 79 PageID #: 322
                              EXHIBIT J




                                       wl


Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 69 of 79 PageID #: 323
                                                          ,
                                                        @0C        M 880


As Greer says, this provides him with an
opportunity for intimacy that he doesn't
normally have. And by adding his name to
this particular lawsuit, he wants to preserve
the state's brothel system so that he can
continue to do that.


That being said, Greer has faced criticism
online over alleged misogynistic comments
on social media. He has also sued Taylor
Swift in the past.


The lawsuit was dismissed, but his decision
to sue her also drew criticism online and
questions around his views of women.


Despite this, the plaintiffs of the current
lawsuit are specifically aiming to ban
brothels in Nevada, and a brothel client
joining the lawsuit as a defendant, we just
don't know yet how that could impact the
case overall.


BILLMAN: Bree, is Russell Greer's situation
common, based on some of the reporting
that you've done?



Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 70 of 79 PageID #: 324
                              EXHIBIT K




                                     71




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 71 of 79 PageID #: 325
                                      taylo wift d


                                        438                     132M
                                       Posts                 Followers



Taylor
Lover out now
taylorswift.ink.to/lover
Followed by              i itriana, kilibee2
•




    Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 72 of 79 PageID #: 326
                              EXHIBIT L




                                       73




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 73 of 79 PageID #: 327
                        christian post. com

     Home           Church & Ministries                  U.S.         World




                                                 I


     Kirk Cameron: Celebrities
     Should Be Held to a Higher
     Standard


                                     71




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 74 of 79 PageID #: 328
                              EXHIBIT M




                                      75




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 75 of 79 PageID #: 329
                                                       June 3, 2019


Dear Mr. Greer,

Thank you for contacting me to share your views and concerns. I appreciate hearing your thoughts or
affecting our nation.

Serving and advocating for the people of Utah is my highest priority. I rely deeply on your perspectiv
experiences to help guide my approach as the United States Senate considers policy issues that atTect
your senator, my commitment is to do what I believe is in the best interests of Utah and our country.

Thank you again for contacting me. Please reach out anytime about this or any other matter of concet
also be interested in visiting my websitc, hall):/i romncy.scnatc.gov, for news and legislative updates.

Sincerely,




Mitt Romney
United States Senator




                                            Offiffiam

                                                   W



 Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 76 of 79 PageID #: 330
                              EXHIBIT N




                                     77




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 77 of 79 PageID #: 331
                         WHY?
                    OH...'CAUSE SHE'S




Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 78 of 79 PageID #: 332
                                    79



Case 3:20-cv-00436 Document 10 Filed 06/26/20 Page 79 of 79 PageID #: 333
